Munson, J.
The plaintiff seeks to recover taxes paid under protest. The defendant contests the claim upon the strength of No. 305, Acts of 1898, which purports to legalize its quadrennial appraisal of 1894, the grand lists based upon ■such appraisal, and the taxes assessed thereon. V. S. 28 pro*45vides, with certain exceptions not material here, that no. act of the general assembly shall affect a suit begun or pending at the time of its passage. The act of 1898 must be construed in conformity with V. S. 28, for it contains nothing that indicates an intention to give it an effect inconsistent with that provision. This suit is not affected by the act, for it was pending when the act was passed. This renders a consideration of the other questions presented unnecessary.

Judgment reversed and judgment for the plaintiff for the-amount paid and interest.